UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6690


UNITED STATES OF AMERICA,

                Petitioner - Appellee,

          v.

ANDREW D. SHERADIN,

                Respondent - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
Chief District Judge. (5:07-hc-02139-D)


Submitted:   December 28, 2016            Decided:   January 9, 2017


Before GREGORY, Chief Judge, DUNCAN, Circuit Judge, and DAVIS,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Leza Lee Driscoll, LAW OFFICE OF LEZA LEE DRISCOLL, PLLC,
Raleigh, North Carolina, for Appellant.    John Stuart Bruce,
United States Attorney, G. Norman Acker, III, Michael D.
Bredenberg, Assistant United States Attorneys, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Andrew       D.      Sheradin        appeals     the       district       court’s      order

revoking     his       conditional         release      and     remanding       him    to     the

custody of the Attorney General pursuant to 18 U.S.C. § 4248

(2012).      At the hearing, Sheradin admitted to committing the

named violations of his conditional release: not engaging or

participating in any online computer service in which explicit

content    is   discussed           and    not   possessing          any   pornographic        or

sexually explicit visual or auditory materials.                                After hearing

from both parties and expressly stating that it had considered

the entire record in this case, the court found by clear and

convincing evidence that Sheradin violated the conditions of his

release and that the Government met its burden of proving that

Sheradin    “is      sexually        dangerous        to    others      in     light     of   his

failure    to     comply       with       the    prescribed          regimen    of     medical,

psychiatric,         or   psychological          care      or    treatment,”        consistent

with 18 U.S.C. § 4248(f).                 Sheradin now appeals, challenging the

court’s finding of sexual dangerousness.

     When,      as     here,    a    district        court      is   asked     to    revoke    an

individual’s conditional release granted pursuant to 18 U.S.C.

§ 4248(e), it must hold a hearing to

     determine whether the [individual in question] should
     be remanded to a suitable facility on the ground that
     he is sexually dangerous to others in light of his
     failure to comply with the prescribed regimen of


                                                 2
     medical,   psychiatric,        or    psychological      care   or
     treatment.

18 U.S.C. § 4248(f).

     We have thoroughly reviewed the parties’ briefs and the

materials submitted in the joint appendix and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.      United States v. Sheradin, No. 5:07-hc-02139-D

(E.D.N.C. May 12, 2016).      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this   court   and   argument   would    not   aid   the

decisional process.

                                                                    AFFIRMED




                                     3